Case 1:20-cv-02007-SEB-TAB Document 32 Filed 10/02/20 Page 1 of 1 PageID #: 660




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA;                          )
 INDIANA STATE CONFERENCE OF THE                )
 NAACP,                                         ) Case No.: 1:20-cv-02007-SEB-TAB
                                                )
                Plaintiffs,                     )
                                                )
         v.                                     )
                                                )
 CONNIE LAWSON, in her official capacity        )
 as the Indiana Secretary of State, PAUL        )
 OKESON, S. ANTHONY LONG,                       )
 SUZANNAH WILSON OVERHOLT, and                  )
 ZACHARY E. KLUTZ, in their official capacities )
 as members of the Indiana Election Commission, )
                                                )
                Defendants.                     )

                               NOTICE OF APPEAL

       Notice is given that Defendants—Connie Lawson, in her official capacity as

 the Indiana Secretary of State; and Paul Okeson, S. Anthony Long, Suzannah

 Wilson Overholt, and Zachary E. Klutz, in their official capacities as members of the

 Indiana Election Commission—appeal to the United State Court of Appeals for the

 Seventh Circuit from the Preliminary Injunction entered on September 29, 2020.

                                        Respectfully Submitted,

                                        Office of the Attorney General of Indiana

 Date: October 2, 2020           By:    Jefferson S. Garn
                                        Deputy Attorney General
                                        OFFICE OF INDIANA ATTORNEY GENERAL
                                        Indiana Government Center South, 5th Floor
                                        302 West Washington Street
                                        Indianapolis, Indiana 46204-2770
                                        Phone: (317) 234-7119
                                        Email: Jefferson.Garn@atg.in.gov
